Citation Nr: 0715622	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  02-14 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUE

Entitlement to increased evaluation for pulmonary asbestosis, 
also diagnosed as COPD, currently evaluated as 60 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to June 1946.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  It is advanced on the Board's docket.  


FINDINGS OF FACT

1.  Service-connected pulmonary asbestosis, also diagnosed as 
COPD, is manifested by symptoms and pulmonary function test 
results not more disabling than as contemplated by criteria 
for a 30 percent rating from 2000 to September 25, 2006: FEV-
1 between 56 and 70 percent predicted; FEV-1/FVC between 56 
and 70 percent predicted; DLCO (SB) between 56 and 65 percent 
predicted; or FVC of 65-74 percent predicted.    

2.  The disability is manifested by symptoms and pulmonary 
function test results not more disabling than as contemplated 
by criteria for a 60 percent rating from September 26, 2006, 
forward: FEV-1 between 40 and 55 percent predicted; FEV-1/FVC 
between 40 and 55 percent predicted; DLCO (SB) between 40 and 
55 percent predicted; maximum oxygen consumption between 15 
to 20 ml/kg/min (with cardiorespiratory limit); or FVC of 50-
64 percent predicted.

3.  Clinical evidence does not demonstrate cor pulmonale, 
right ventricular hypertrophy, pulmonary hypertension, or 
episode(s) of acute respiratory failure; outpatient oxygen 
therapy is not shown to be required.  


CONCLUSION OF LAW

The criteria for an increased rating for pulmonary asbestosis 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.97, Diagnostic Codes 6604, 6833 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Evaluation

In October 1999, the Board determined that the claim of 
entitlement to service connection for residuals of asbestos 
exposure was well-grounded in accordance with then-effective 
law.  In October 2000, the RO granted service connection for 
pulmonary asbestosis, also diagnosed as chronic obstructive 
pulmonary disease (COPD), and assigned an initial 30 percent 
rating for the disability effective October 2, 1998, the date 
on which the claim was filed.  Upon notice of that rating 
decision, in November 2000, the veteran expressed his 
satisfaction with the decision.  He took no further action on 
his pulmonary disability until March 2001, when he filed an 
informal claim seeking an increased rating.  In January 2002, 
the RO denied an increased rating, and appeal was later 
perfected.  On further evidentiary development conducted 
consistent with the Board's October 2005 remand order, in 
March 2007, the RO granted a 60 percent rating for pulmonary 
asbestosis effective September 26, 2006, the date on which a 
VA compensation and pension (C&P) examination was performed.  
The RO determined that the examination findings supported an 
increased rating.  A favorable RO evaluation during appeal 
does not abrogate appellate review where increase does not 
represent the maximum permissible benefit.  AB v. Brown, 6 
Vet. App. 35 (1993).  Also, based on the foregoing, the 
pertinent issue before the Board is whether a rating higher 
than 30 percent is warranted before September 26, 2006, and 
higher than 60 percent from than date forward.  

As explained below, the Board concludes that rating(s) higher 
than those staged ratings now in effect are not warranted 
based on the entire record, although, in light of the 
veteran's express statement that he was satisfied with the 
initial 30 percent rating assigned in the October 2000 rating 
decision, and his subsequent filing of an increased rating 
claim in March 2001, which gave rise to this appeal, the main 
focus of the Board's discussion below is on pertinent 
evidence dated from March 2000 forward.  Also, although the 
record includes a substantial amount of VA clinical records 
and the Board has considered them, the rating criteria that 
must be applied here require pulmonary function test (PFT) 
data that are addressed explicitly in various VA C&P 
examination reports dated in and after 2000.  Therefore, the 
discussion below is based substantially on such data.  

The veteran's pulmonary asbestosis is evaluated under 
38 C.F.R. § 4.97, Diagnostic Code 6604 (2006) (COPD).  Under 
that Code, a 60 percent rating is assigned with evidence of 
FEV-1 (Forced Expiratory Volume in one second) between 40 and 
55 percent predicted; where FEV-1/FVC (Forced Expiratory 
Volume in one second to Forced Vital Capacity) is between 40 
and 55 percent of what was predicted; where DLCO (SB) 
(Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method) is between 40 and 55 percent of what 
was predicted; or where maximum oxygen consumption is between 
15 to 20 ml/kg/min (with a cardiorespiratory limit).  

A 100 percent rating is assigned where FEV-1 is less than 40 
percent of what was predicted; where FEV-1/FVC is less than 
40 percent of what was predicted; where DLCO (SB) is less 
than 40 percent; where the maximum exercise capacity is less 
than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation); where there is cor pulmonale (right 
heart failure), right ventricular hypertrophy, pulmonary 
hypertension (shown by Echo or cardiac catheterization), or 
episode(s) of acute respiratory failure; or where the veteran 
requires outpatient oxygen therapy.  

The Board also has considered Diagnostic Code 6833 
(asbestosis).  Under that Code, a 60 percent rating is 
assigned with evidence of Forced Vital Capacity (FVC) of 50-
64 percent predicted; or DLCO (SB) of 40-55 percent 
predicted; or maximum exercise capacity of 15-20 ml/kg/min 
oxygen consumption with cardiorespiratory limitation.  A 100 
percent rating is assigned with evidence of FVC less than 50 
percent predicted; or DLCO (SB) less than 40 percent 
predicted; or maximum exercise capacity less than 15 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation; or cor pulmonale or pulmonary hypertension; or 
where the veteran requires outpatient oxygen therapy.   

The Board concludes that an evaluation higher than 30 percent 
is not warranted based on evidence dated within the relevant 
time period whether under Diagnostic Code 6604 or 6833.  


The veteran complains of increasingly worsening symptoms.  He 
uses Albuterol, Atrovent home nebulizer, and combivent 
inhaler.  PFT resulted obtained in February 2000 show FVC of 
66 percent predicted; FEV-1/FVC of 66 percent predicted; and 
DLCO of 100 percent predicted.  Mild obstructive defect with 
air trapping and normal diffusion study were noted.  PFT 
results dated in July 2002 show FVC of 57 percent; FEV-1 of 
56 percent; FEV-1/FVC of 70 percent; and DLCO (SB) of 88 
percent.  The examiner noted lack of obstruction; reduced 
MVV; moderate restrictive ventilatory defect; and normal 
DLCO.  In May 2004, PFT results show FVC of 73 percent; FEV-1 
of 65 percent; FEV-1/FVC of 62 percent; and DLCO of 92 
percent.  The veteran was diagnosed with chronic COPD with 
restrictive lung disease, "with a history presumably due to 
asbestos exposure," and moderate loss of function due to 
dyspnea on exertion.  Other than FVC of 57 percent noted 
once, in July 2002 (see Diagnostic Code 6833 criteria for a 
60 percent rating), the results overwhelmingly, and 
consistently over time between early 2000 and mid-2004, are 
better than those contemplated for a 60 percent rating.  
Therefore, the Board concludes that the evidence most nearly 
approximates the 30 percent rating in effect before September 
26, 2006.  A 60 percent rating, or higher, is not warranted 
before that date.                        

Nor is a 100 percent rating warranted under either Diagnostic 
Code 6604 or 6833 from September 26, 2006, forward.  Based on 
PFT results dated in October 2006, obtained in connection 
with a September 26, 2006, C&P examination, FEV-1 was 57 
percent of what was predicted; FEV-1/FVC was 69 percent of 
what was predicted; DLCO (SB) was 76 percent; and FVC was 58 
percent of what was predicted.  The clinical evidence dated 
within the relevant time period does not show cor pulmonale, 
right ventricular hypertrophy, pulmonary hypertension, or 
episodes of acute respiratory failure.  The veteran is not 
reported to require outpatient oxygen therapy.  He is 
diagnosed with COPD, with severe airway obstruction, mild 
restrictive ventilatory defect, mild reduction in DLCO, and 
reduced MVV (presumably intended to mean "maximum 
ventilatory volume").  As noted in a May 2004 C&P 
examination report, a VA doctor said that, based on an 
echocardiogram performed in  July 2002, left and right 
ventricles were normal; an  electrocardiogram showed atrial 
fibrillation, but was otherwise normal.  Based on such 
objective evidence that does not comport with the 
requirements of a total rating, the Board concludes that an 
increased rating higher than 60 percent is not warranted from 
September 26, 2006, forward.      

The RO determined that the case does not warrant referral to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
rating.  38 C.F.R. § 3.321(b)(1).  The Board agrees, as this 
case does not present a disability picture exceptional or 
unusual in nature, such that there is marked interference 
with employment or frequent periods of hospitalization, so as 
to render employment of schedular rating criteria impractical 
or insufficient.   

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim.  There is 
no reasonable doubt for resolution.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.
 
II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has ("fourth element").  38 C.F.R. § 3.159(b)(1).  
Notice should be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

VA did not provide the veteran notice consistent with the 
above requirements before issuing the January 2002 rating 
decision from which this appeal arises.  However, it cured 
the notice defect during the appeal period such that the 
Board finds no basis to conclude the veteran was materially 
prejudiced due to such defect, including prejudice due to a 
notice timing defect.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question not 
addressed by the AOJ, the Board must consider whether 
prejudice occurred); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

A July 2003 letter did not discuss specific criteria 
applicable to a rating higher than 30 percent then in effect, 
but the January 2002 rating decision had discussed those 
criteria.  Thus, before July 2003, the veteran was on notice 
as to what evidence (clinical evidence concerning pulmonary 
functioning limitations consistent with 60 percent criteria) 
is material to his claim, and, in July 2003, he was told 
that, if he identifies the sources of pertinent evidence, 
then VA would assist him in securing missing items from the 
sources identified.  He was also told that, notwithstanding 
VA's duty to assist, he is responsible for substantiating his 
claim with evidence not in federal custody.  Further, two 
subsequent letters, sent in November 2005 and June 2006, 
reinforced prior notice of the veteran's and VA's respective 
claim development responsibilities.  The veteran was asked, 
again, to identify sources of evidence missing, but 
pertinent, to his claim.  He was told that medical records 
showing worsened pulmonary symptoms, particularly those dated 
recently, are material to his claim, but that lay statements 
from those with personal knowledge of increased symptoms also 
may be submitted.  In June 2006, he was advised that he can 
submit any evidence himself if it is in his possession and he 
believes it is pertinent.  That letter also included notice 
consistent with Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
(notice of criteria on assignment of disability ratings and 
effective dates for degree of disability and service 
connection).  The Statement of the Case (SOC) and 
Supplemental SOCs (SSOCs) discussed governing rating 
criteria, and explained why rating(s) higher than the 30 
percent and 60 percent staged ratings already in effect are 
not warranted.  The SSOCs cited 38 C.F.R. § 3.159, from which 
the "fourth element" notice requirement is derived.  

During this appeal, the veteran himself reported that he had 
only VA clinical treatment, and nothing in the record dated 
from 2000 forward indicates that he had non-VA medical care, 
the records of which could be pertinent to this claim.  VA 
has associated with the claims file VA clinical records.  The 
veteran himself wrote, in 2006 and 2007, that he has no 
additional evidence to submit.  And, in April 2007, after the 
second (and last) SSOC was issued, the representative wrote 
that the appeal "is ready" for certification to the Board.  
Neither the veteran nor his representative have indicated 
that pertinent evidence is missing such that the veteran 
needs more time to submit it or VA assistance to secure it.  
Under the circumstances, the Board fails to find a notice 
defect or material prejudice associated with any notice 
defect that precludes a decision on the merits of the appeal 
based on the evidence of record.          

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes VA clinical records, the veteran's 
statements, and VA clinical records and C&P examination 
results.  Despite appropriate notice during appeal, the 
veteran has not identified sources of missing, pertinent 
evidence.  Thus, the Board concludes that VA's duty to assist 
was met and it is not precluded from deciding this case based 
on the evidence of record.  


ORDER

Increased evaluation(s) for pulmonary asbestosis, also 
diagnosed as chronic obstructive pulmonary disorder, is/are 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


